DETAILED ACTION
This communication is in response to Applicant’s amendment filed on 12/17/2020. Claims 1-2, 9 and 12 have been amended. Claims 1-18 are pending and directed towards system and method for CLOUD SECURITY SYSTEM IMPLEMENTING SERVICE ACTION CATEGORIZATION. Claims 1-18 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of record are Kirti et al. U.S. Patent Pub. No. 2015/0319185 A1 and Sarukkai et al. U.S. Patent No. 9,722,895 B1.
Kirti discloses a method for detecting threat activity in a cloud application using past activity data from cloud applications includes receiving activity data concerning actions performed by a user account associated with a user within a monitored cloud application, receiving external contextual data about the user that does not concern actions performed using the user account within the monitored cloud application, where the external contextual data is retrieved from outside of the monitored cloud application, deriving a baseline user profile using the activity data and external contextual data and associating the baseline user profile with the user account, and determining the likelihood of anomalous activity using the baseline user profile

The prior arts of record fail to teach alone or in combination the limitation of independent claim 1 “A method of implementing cloud security in an enterprise, […] accessing a service action category mapping database, the service action category mapping database containing mapping data for service actions to a first set of service action categories, wherein each of the first set of service action categories describes a permitted and intended function that is performed by each of a plurality of service actions in the service action category […] performing, using categorization of the uncategorized service action using at least one contextual categorization prediction method to map the uncategorized service action to a service action category in the first set of service action categories; and storing the category mapping of the uncategorized service action in the service action category mapping database, wherein the service action category mapping database and the activity database are accessed to evaluate cloud security risk of cloud activities based on the first set of service action categories and to detect cloud security threats using the first set of service action categories.” In combination with other claimed limitations. Independent claims 9 and 12 recite similar features.

None of the references of record alone, or in combination, anticipate or reasonably render the independent claims (1, 9, and 12) obvious. For these reasons claims 1, 9, and 12 are deemed to be allowable over the prior art of record, and claims 2-8, 10-11, and 13-18 are allowed by dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179.  The examiner can normally be reached on Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully Submitted




/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492